Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  February 17, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  150510(57)                                                                              Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  TAMARA FILAS,                                                                              David F. Viviano
                                                                                         Richard H. Bernstein,
           Plaintiff-Appellant,                                                                          Justices
                                                              SC: 150510
  v                                                           COA: 316822
                                                              Wayne CC: 12-016693-NF
  MEEMIC INSURANCE COMPANY,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the plaintiff-appellant for leave to file
  a reply brief in excess of the page limit restriction of MCR 7.302(E) is GRANTED. The
  19-page reply brief submitted on February 3, 2015, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             February 17, 2015